Title: To James Madison from James B. Church, 12 February 1816
From: Church, James B.
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Cork
                            12 February 1816
                        
                    
                    I have not had the Honour as yet of ⟨r⟩eceiving any Communication from your Excellency, but presume I shall ⟨n⟩ot much longer remain without the wished for Correspondence ⟨f⟩rom the usual Department of Government.
                    The Object of the present is, to notice to ⟨y⟩our Excellency, that, since the renewal of Intercourse & Trade ⟨b⟩etween the United States & this port, I have remarked a great Degr⟨ee of⟩ Neglect on the part of Masters of Vessels in exhibiting their Ships ⟨p⟩apers for Inspection. This Circumstance however I attribute to ⟨the⟩ relaxed Habits contracted during the War (while of course ⟨a⟩ll trading Regulations must in some measure be suspended) under ⟨the⟩ Consideration of which I shou’d feel Reluctance in reporting ⟨the⟩ Names of Ship Masters who have failed in this point of ⟨R⟩egularity, hoping, that, as Commerce regains its former ⟨S⟩teadiness, & Captains of Vessels a Recollection of their Duty, ⟨I s⟩hall not have Occasion to repeat the Subject.
                    A considerable Number of American ⟨Ve⟩ssels have unloaded here, within the last 4 or 5 Months. I have had many cases of Shipwrecked Sailors calling ⟨f⟩or my Assistance during this Winter, & have contributed ⟨e⟩very possible Relief. I have the Honour to remain Your Excellency’s most obedt. Servt.
                    
                        
                            James B. Church
                        
                    
                 